Citation Nr: 1326187	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  06-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2008, May 2009, and June 2012 the Board remanded this case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As earlier noted, this case has previously been remanded to the RO on three different occasions, primarily because the Veteran's claimed stressors required verification/corroboration.  For various reasons, as outlined in the remands, the two particular alleged stressor events were not properly researched.  While the RO undertook steps toward stressor corroboration, as previously directed, the Board unfortunately notes that those actions are not quite complete.  Negative responses were received from the U.S. Joint Services Records Research Center (JSRRC), which coordinated its research with the U.S. Army Combat Readiness Safety Center, and from the U.S. Army Crime Records Center.  However, it does not appear that the RO has made any effort to corroborate the Veteran's assertion that A.J. was injured in the motor vehicle accident, as described by the Veteran as one of his stressors.  For example, a request for additional evidence was made of the Veteran's representative by telephone contact in October 2012, but there was no mention made of A.J.  

In addition to the diagnosis of PTSD on VA outpatient records in the file, there are also diagnoses of PTSD with depression and anxiety, major depressive disorder, major depression, and adjustment disorder.  A medical diagnosis that differs from the claimed condition - in this case, PTSD - does not necessarily represent a separate claim; and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, not only must the issue on appeal now be characterized generally as one of service connection for a psychiatric disorder to include PTSD, but further development under the duty to assist is also needed.  

Accordingly, the case is REMANDED for the following:

1.  Ensure VCAA notice is sent to the Veteran in regard to a claim of entitlement to service connection for a psychiatric disorder other than PTSD. 

2.  To the fullest extent possible (within the constraints of privacy laws), arrange for corroboration/verification of A.J. having been injured in a motor vehicle accident, as described by the Veteran as one of his stressors.  If additional information/assistance from the Veteran is needed to accomplish this task (e.g., due to privacy law constraints), he and his representative should be so advised and afforded full opportunity to respond to any requests for additional releases/evidence/information.  

3.  If any records regarding corroboration/verification of a stressor sought above are located, review them and make a formal finding as to whether there is credible supporting evidence of an alleged stressor event in service.  

4.  Then, schedule the Veteran for a VA psychiatric examination to determine (a) whether he has PTSD based on an alleged stressor event in service, but only where such stressor has first been deemed corroborated/verified (see paragraph #3 above); and (b) the etiology of any diagnosed acquired psychiatric disorder other than PTSD.  His claims file must be reviewed in conjunction with the examination, and the examination and the report thereof must be in accordance with DSM-IV.  

After physical examination of the Veteran and a review of the medical and scientific literature, the examiner should (a) provide a diagnosis or diagnoses of all present psychiatric disorders, to include PTSD; and (b) render an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed psychiatric disorder, to include PTSD (if an alleged stressor event in service has first been deemed corroborated/verified), is related to the Veteran's period of service from September 1987 to September 1991.  

If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for such diagnosis.  The examiner must explain the rationale for all opinions given.  

5.  After the completion of the above development, adjudicate the claim of service connection for a psychiatric disorder, to include PTSD, taking into consideration all evidence added to the file since the last supplemental statement of the case (SSOC).  If any benefit sought remains denied, furnish the Veteran and his representative an appropriate SSOC, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).

